Citation Nr: 1244450	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  04-22 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran served on active duty from November 1983 to January 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2006.  A transcript of the hearing is associated with the claims files.

The case was previously before the Board on multiple occasions.  It was remanded in: January 2007; March 2010; October 2010; and most recently in April 2012.  The actions ordered in the last remand have not been completed and additional development in necessary.   


REMAND

The Veteran claims entitlement to service connection for a psychiatric disability.  

VA medical records indicate the presence of a current psychiatric disability which has been variously diagnosed as depression, as indicated in VA treatment records dated in 2009 and the July 2010 VA Compensation and Pension examination report, or bipolar disorder, as indicated in more recent VA treatment records dated in 2011 and the May 2012 Compensation and Pension examination report. 

The Veteran asserts her claim for service connection on both a direct basis and a secondary basis.  On a direct basis she claims that her current psychiatric disability was incurred during her period of active duty.  On a secondary basis, she claims that her psychiatric disability was caused or chronically worsened by her service-connected residuals of fibroid cysts of the uterus and bilateral ovarian cysts. 

Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

During the pendency of this claim, 38 C.F.R. § 3.310 which provides criteria with respect to secondary service connection, was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the originating agency should apply the former version of the regulation in adjudicating the claim.

The prior remand directives included affording the Veteran a VA examination to determine the etiology of all current, acquired psychiatric disorders.  The examiner was directed to provide opinions with respect to each acquired psychiatric disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include her complaints of depression in active service, or was caused or chronically worsened by the service-connected residuals of fibroid cysts of the uterus and bilateral ovarian cysts.  Opinions with respect to the criteria for secondary service connection, including the criteria found in Allen v. Brown, continue to be lacking from the examination reports, including the most recent Compensation and Pension examination report dated May 2012.  

Therefore, as the examination report is not adequate for adjudication purposes and as it is not in compliance with the Board's remand directive, further remand is required.  Remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance. Id. at 271. 

VA mental health treatment records dated in August 2007 reveal that the Veteran specifically denied incurring any "military sexual trauma" (MST) during service.  According to later VA mental health treatment records dated in June and July 2010, she reported that she did have MST during service.  Neither the accompanying VA mental health treatment records, nor the May 2012 psychiatric Compensation and Pension examination report show that the Veteran meets the criteria for a diagnosis of posttraumatic stress disorder (PTSD).  Nevertheless, the representative has asserted MST as cause of the Veteran's current psychiatric disability.  

Claims for service connection for PTSD based on in-service personal assault, including MST, require very specific development of evidence pursuant to the criteria of 38 C.F.R. § 3.304(f)(5).  This development has not been conducted, because of the very recent assertion of the claim on this basis.  The evidence of record does not indicate that the Veteran has a diagnosis of PTSD, but claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Since the claim requires remand for additional clarification of prior examination report and additional medical opinion, development with respect to the very recent assertion of personal assault during service is also warranted.  38 C.F.R. § 3.304(f)(5). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran all required notice in response to her claim for service connection for PTSD and/or a psychiatric disability based on an in-service personal assault as required by 38 C.F.R. § 3.304(f)(5)

2.  Undertake any appropriate development which may be necessary based upon the Veteran's response to the notice provided above.  Such development may include obtaining any outstanding medical records pertaining to post-service treatment or examination of the Veteran or ordering additional Compensation and Pension examination.  

3.  Return the case to the examiner who conducted the May 2012 psychiatric Compensation and Pension examination of the Veteran for an addendum to the medical opinion expressed.  The claims files and any pertinent records in Virtual VA that are not contained in the claims files must be made available to and reviewed by the examiner.

The examiner is informed that service connection is in effect for:  the post operative residuals of uterine fibroids at a noncompensable (0%) disability rating; a bilateral tubal ligation with a history of lysis adhesions at a noncompensable (0%) disability rating; and post operative status of a total abdominal hysterectomy for bilateral ovarian cysts at a 50 percent disability rating.  

The examiner should review the evidence of record including the recent Compensation and Pension examination reports and answer the following:

* Whether there is a 50 percent or better probability that any current psychiatric disorder was caused by the Veteran's service-connected disabilities?

* Whether there is a 50 percent or better probability that the Veteran's service-connected disabilities chronically worsen any current psychiatric disorder?

The rationale for all opinions expressed also must be provided.  

If the person who performed the May 2012 examination is not available, the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be provided to another psychiatrist or psychologist who should be requested to provided the required opinions with supporting rationale.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  Undertake any other indicated development.

5.  Then, readjudicate the Veteran's claim for service connection for a psychiatric disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and her representative should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

